505 S.E.2d 378 (1998)
Billy Lee TAYLOR
v.
COMMONWEALTH of Virginia.
Record No. 971938.
Supreme Court of Virginia.
September 18, 1998.
Sterling Harrisbe Weaver, Sr., Portsmouth, for appellant.
John H. McLees, Jr., Assistant Attorney General (Mark L. Early, Attorney General, on brief), for appellee.
Present: CARRICO, C.J., COMPTON, LACY, HASSELL, KOONTZ and KINSER, JJ., and POFF, Senior Justice.
PER CURIAM.
We awarded this appeal to review a judgment of the Court of Appeals holding that the trial court did not err in refusing to grant a mistrial based on a juror's delayed response to a voir dire question. Taylor v. Commonwealth, 25 Va.App. 12, 486 S.E.2d 108 (1997).
For the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment entered below.
Affirmed.